CRAWFORD, Judge
(dissenting):
I agree with the Chief Judge’s analysis of the evidence in his dissenting opinion and write only to underscore the standard of review which federal appellate courts should apply.
In my view, under the Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979), standard, the facts of this case are sufficient for a reasonable factfinder to infer premeditation, and in fact a panel composed of officer and enlisted members did so.
As an appellate court we are not asked whether we believe one set of circumstances over another set of circumstances. As a factfinder in this case, I might have reached a different conclusion. But an appellate court is not a factfinder. Under the Jackson standard all reasonable inferences are to be drawn in favor of the Government; that includes the reasonable inference that it was the last shot which was the fatal shot in this particular ease. We should reaffirm the Jackson standard to ensure predictability and finality. Therefore, I respectfully must dissent.